                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, et al., :
Ex rel. CHARLES STRUNCK, et al.,  :                CIVIL ACTION
            Plaintiffs,           :
                                  :
        v.                        :
                                  :
MALLINCKRODT ARD LLC,             :
            Defendant.            :                Nos. 12-175, 13-1776
                                  :

                                           ORDER

       AND NOW, this 21st day of January 2020, upon consideration of Defendant’s Motion to

Dismiss the Government’s Complaint in Intervention and to Strike Portions Thereof (Document

No. 73), the Government’s Response, and Defendant’s Reply, and for the reasons set forth in this

Court’s Memorandum dated January 21, 2020, it is ORDERED:

   1. Defendant’s Motion to Dismiss is DENIED.

   2. Defendant’s Motion to Strike is DENIED.

   3. Defendant’s Motion to Compel Arbitration (Document No. 72 in Civ. A. 12-175;

       Document No. 56 in Civ. A. 13-1776) is DENIED as moot.



                                            BY THE COURT:




                                                                         .
                                            Berle M. Schiller, J.
